Citation Nr: 0303664	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  95-09 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a right wrist sprain with degenerative changes 
assigned a 10 percent disability evaluation prior to February 
20, 1999.  

2.  Entitlement to an increased rating for service-connected 
residuals of a right wrist sprain with degenerative changes 
assigned a 30 percent disability evaluation from February 20, 
1999.  

2.  Entitlement to an increased disability evaluation for 
residuals of a dislocated left acromioclavicular joint, 
currently evaluated as 10 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1958.  

This matter was originally before the Board of Veterans' 
Appeals (Board) in August 1996 on appeal from a February 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the veteran's claim for a rating in excess of 10 percent for 
his service-connected residuals of a right wrist sprain with 
degenerative changes.  The veteran filed a timely appeal to 
this adverse determination.  

Although the veteran also appealed the RO's February 1993 
denial of his claim for an increased rating for residuals of 
a dislocated acromioclavicular joint, the Board's 
determination as to this issue was affirmed by a decision of 
the United States Court of Veterans Appeals (now the Court of 
Appeals for Veterans Claims, hereinafter, the Court) dated in 
April 1998, and thus was not before the Board when the 
veteran's claim was next considered by the Board in November 
1999.  In addition, the veteran did not appeal the Board's 
August 1996 denial of his request to reopen his claim for 
service connection for colitis.  In its April 1998 decision, 
the Court deemed the veteran to have abandoned his appeal 
with respect to that issue, and thus that issue also was not 
before the Board in November 1999.  

In its decision, the Court rejected the Secretary's 
contention that the combination of 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5003 and 5215, already accounted for 
the veteran's complaints of pain on use of his wrist by 
elevating the veteran's otherwise noncompensable disability 
rating to 10 percent, and that this case was therefore 
distinguishable from DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In rejecting this contention, the Court noted that in Hicks 
v. Brown, 8 Vet. App. 417, 420-21 (1995), it suggested that 
38 C.F.R. §§ 4.40, 4.45, and 4.71a, DC 5003, could be applied 
together.  Therefore, the Court determined that a remand was 
warranted for the Board to consider DeLuca in conjunction 
with the veteran's claim for an increased rating for his 
service-connected right wrist disability and to provide 
adequate reasons and bases for its decision.  

In November 1999, the Board further observed that in the 
decision dated in April 1998, the Court vacated and remanded 
that portion of the Board's August 1996 decision which denied 
entitlement to an evaluation in excess of 10 percent for 
residuals of a right wrist sprain with degenerative changes.  
The Court's remand directed that the Board address a 
deficiency in adjudication of the veteran's increased rating 
claim.  The Board found that, since the deficiency required 
initial action by the RO, the case had to be remanded to the 
RO for further development and adjudication on the wrist 
claim.  

The Board also noted that subsequent to the promulgation of 
the Court's decision in this case, the VA General Counsel 
issued O.G.C. Prec. 9-98 (August 14, 1998).  In that 
precedent opinion, the General Counsel concluded that the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under DC 5003 or DC 5010.  This opinion 
further stated that rating personnel must consider functional 
loss and clearly explain the impact of pain upon the 
disability.  Precedent opinions of the General Counsel are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 1991).  

The Board also observed that the most recent VA examination 
of the veteran's right wrist disability was conducted in 
September 1993.  Given the length of time that had passed 
since that examination, and the need for consideration of any 
evidence of functional loss and pain on use due to the 
veteran's wrist disorder, a remand to the RO for a new VA 
examination of the veteran's disability was deemed necessary.  

During the time the case was with the RO, by a rating 
decision of May 2002 the RO increased the rating for the 
service-connected right wrist disability from 10 to 30 
percent disabling, effective February 20, 1999.  



FINDINGS OF FACT

1.  The veteran is right hand dominant.  

2.  Prior to February 20, 1999, the service-connected 
residuals of a right wrist sprain were rated under a 
Diagnostic Code based on limitation of motion and manifested 
primarily by severe degenerative changes, but with 
significant range of motion capability of the wrist 
including: Supination - 30 degrees; pronation - 90 degrees; 
ulnar deviation - 10 degrees; radial deviation - 10 degrees; 
palmar flexion - 30 degrees; and dorsiflexion - 30 degrees.  

3.  Initially on VA examination of February 20, 1999, a very 
prominent right distal ulna was demonstrated and range of 
motion was 30 degrees of volar flexion at the wrist and 10 
degrees of dorsiflexion, but without any ulnar deviation and 
only 5 degrees of radial deviation.  

4.  Since February 20, 1999, the veteran has displayed very 
weak interossei muscles on the right, compared to the left, 
with severe displacement of the ulna in a dorsal direction, 
but the wrist is otherwise neurovascularly intact.  

5.  During the entire rating period, no more than minimal 
degenerative changes of the left shoulder have been 
demonstrated with pain but with active forward flexion to 110 
degrees, passive forward flexion to 150 degrees, 
approximately 85 degrees of external rotation with the arm 
held in 90 degrees of abduction, and 75 degrees of internal 
rotation, with recent self-reported decrease in the level of 
disability.  





CONCLUSIONS OF LAW

1.  Prior to February 20, 1999, the schedular criteria for a 
rating in excess of 10 percent for service-connected 
residuals of a right wrist sprain with degenerative changes 
were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. 3.321(b)(1); Part 4 and §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71§ a, Diagnostic Code (DC) 5213 
(2002).  

2.  Subsequent to February 20, 1999, the schedular criteria 
for a rating in excess of 30 percent for service-connected 
residuals of a right wrist sprain with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. 3.321(b)(1); Part 4 and §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71§ a, Diagnostic Code (DC) 
5213 (2002).  

3.  During the entire rating period, the schedular criteria 
for a rating in excess of 10 percent for residuals of a 
dislocated left acromioclavicular joint have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. 3.321(b)(1); Part 4 and §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71§ a, Diagnostic Code (DC) 5203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that an increased disability evaluation 
is warranted for his right wrist disorder, which affects his 
major extremity, because it is more severely disabling than 
currently evaluated.  In support of his contention, he 
asserts that he has essentially lost the use of his right 
wrist, and is unable to bend the wrist at all or curl his 
fingers.  

The veteran also contends that an increased disability 
evaluation is warranted for his left acromioclavicular joint 
disorder because it is more severely disabling than currently 
evaluated.  In support of this contention, the veteran 
asserts that his left shoulder "pops out" or separates and 
aches approximately twice per month, and that the shoulder 
joint suffers from looseness.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


VCAA

In this case, the Board is satisfied that all relevant facts 
pertaining to the veteran's claim have been properly and 
sufficiently developed.  There was a significant change in 
the applicable law on November 9, 2000, when the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  VA also issued regulations to 
implement the VCAA in August 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).  

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
received notice of the evidence and information needed to 
substantiate his claim, and the VA has made reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  

In the Board's Remand of January 1999 the veteran was 
provided detailed information on the evaluation of his 
service-connected right wrist disability.  He was instructed 
as to what evidence was necessary to warrant an increased 
disability evaluation and an examination was scheduled which 
complied with the Court's order specifically regarding the 
application of DeLuca, and 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In July 2001 the veteran was provided a supplemental 
statement of the case (SSOC) reflecting adjudication of the 
increased rating claim for wrist disability under the VCAA.  
The veteran was informed as to what evidence he could 
furnish, whether there was any evidence the VA might obtain 
for the veteran, and what efforts VA was willing to undertake 
to assist the veteran in the development of the claim.  The 
law and regulations were detailed as was the decision and the 
reasons it was made.  

A rating decision in July 2001 adjudicated the left shoulder 
disability under the VCAA.  The veteran was provided a copy 
of that rating decision.  In January 2002, he was provided an 
SSOC reflecting continuation of the 10 percent disability 
evaluation for left shoulder disability.  In his substantive 
appeal on VA Form 9 in March 2002, the veteran reported that 
his medical examination in February 1999 was inadequate.  The 
RO scheduled the veteran for another orthopedic examination 
which was completed in March 2002.  

The veteran was provided a copy of the rating decision and a 
SSOC, both dated in May 2002, reflecting readjudication of 
the claim regarding right wrist disability and the decision 
that a rating increase from 10 to 30 percent was warranted 
from February 20, 1999.  Another SSOC furnished the veteran 
in May 2002 reflected the confirmation of a 10 percent 
disability evaluation for left shoulder disability.  

In August 2002, the veteran testified before the undersigned 
at a video conference hearing.  

As a result of these actions the veteran has been informed 
when and where to submit evidence, what obligations he has 
and what VA is required to do to assist him in obtaining 
evidence and developing the claim.  He has been afforded two 
medical examinations since the case was last before the Board 
in January 1999.  At no time has the veteran argued that 
there is additional evidence which is available that has not 
been obtained.  On the basis of this and for the other 
reasons cited herein regarding development of the claim, the 
Board finds that no additional notification or development 
action is required under the VCAA.  In sum, it would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  

It is the judgment of the Board that for the reasons 
expressed herein the development of the claim has been 
consistent with the requirements of the VCAA.  Therefore, 
further development is not required under the provisions of 
the VCAA.  Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Accordingly, the Board will proceed to an evaluation of the 
issues presented on appeal.  


Law and Regulations-Generally

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. Part 4 (2002).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, § 
4.20 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  

Where an increase in a disability rating is at issue, the 
current level of disability is of primary concern, and an 
exposition of remote clinical histories and findings is 
unnecessary pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2002); 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. Part 4, § 4.6 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2002).  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (2002).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (2002).  

Under Diagnostic Code 5003 of 38 C.F.R. Part 4 (2002), 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5003 (2002).  In the instant 
appeal, the veteran's current rating evaluation is based upon 
a diagnostic code which addresses limitation of motion.  

The veteran's service-connected post surgical right wrist 
residuals have been rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Code 5215 which provides that limitation of 
dorsiflexion of either wrist to less than 15 degrees or 
limitation of palmar flexion of either wrist to in line with 
the forearm warrants a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  

Alternatively, the service-connected right wrist residuals 
may be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5214 
for the major upper extremity, which provides that ankylosis 
is considered to be favorable when the joint is fixed in 20 
degrees to 30 degrees of dorsiflexion.  Ankylosis is 
considered to be unfavorable when the joint is fixed in any 
degree of palmar flexion, or with ulnar or radial deviation.  
A 30 percent evaluation is warranted for favorable ankylosis 
of the wrist of the minor upper extremity.  A 40 percent 
evaluation is warranted for ankylosis in any other position 
other than favorable, unfavorable or extremely unfavorable.  
A 50 percent evaluation is warranted for unfavorable 
ankylosis of the wrist of the major upper extremity.  
Extremely unfavorable ankylosis will be rated as loss of use 
of the hand under Diagnostic Code 5125. 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, which provides a 70 percent disability 
rating. In this regard, the Board notes that ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).


Factual Background

In January 1990 the veteran underwent a VA examination of his 
right wrist.  The examination showed that the veteran's right 
hand grip was diminished as compared to the left hand.  Pain 
over the wrist joint was found with flexion and extension, 
but not rotation.  Sensation in other muscle function was 
otherwise normal in the right hand.  The diagnosis was status 
post fracture of the right wrist with degenerative changes.  

Out-patient treatment records from July to November 1992 
reflect that treatment was primarily sought for conditions 
other than wrist problems, a complaint of wrist pain and 
limitation of function was noted, and a diagnosis of possible 
carpal tunnel syndrome was made.  

On VA examination in January 1993 the veteran complained of 
swelling in his right wrist, pain on a daily basis, pain with 
any motion of his wrist, night pain, and pain with any 
increased activity involving the right wrist.  On 
examination, there was dorsiflexion of approximately 10 
degrees and palmar flexion of approximately 25 degrees.  
There was no radial deviation and approximately 10 degrees of 
ulnar deviation.  He had full composite flexion in his hand 
and was neurovascularly intact with good sensation in the 
fingers.  The assessment was severe restriction of range of 
motion with some tenderness with palpation throughout his 
wrist and carpus area.  

In September 1993 the VA underwent another VA examination to 
evaluate his right wrist disorder.  He again complained of 
pain and swelling with activity.  Limitation of motion was 
assessed as follows: Supination - 30 degrees; pronation - 90 
degrees; ulnar deviation - 10 degrees; radial deviation - 10 
degrees; palmar flexion - 30 degrees; and dorsiflexion - 30 
degrees.  The diagnosis was severe degenerative joint disease 
of the right wrist secondary to distal radius fracture 
malunion.  

A VA hospital summary dated in November 1994 reflects that 
the veteran was seen for complaints of severe gout (a 
nonservice-connected disorder).  However, as the veteran 
complained only of pain and swelling in his left wrist, left 
knee, and left ankle, the records would appear to be 
unrelated to his right wrist disorder.  In any case, no 
mention of the veteran's service-connected right wrist 
disorder was made by the examining physician.  

On VA examination of February 20, 1999, the veteran, who was 
described as being right hand dominant, stated that in 1957 
while he was in the mess hall, he slipped and fell and 
injured his left shoulder.  He had an AC separation and 
fracture and he was placed in a Statue of Liberty cast.  
After this he came out of the cast and was doing fine.  
Currently, he still has aches and pains in his shoulder.  
Also in 1957, he was driving a truck when a boulder came down 
and he swerved to get the truck away and injured his right 
wrist.  He stated that they put him in a half-cast for about 
a year and he had whirlpool treatments.  He stated that he 
had partially broken his right hand and in 1985, while 
driving a car, he had a thumb injury that required surgical 
repair where it almost took his thumb off.  His biggest 
problem with his right hand was severe deformity along with a 
mass that was growing.  He stated that he experienced pain 
that became worse about 10 o'clock at night and continued 
through the night.  The veteran reported a moderate amount of 
pain from the deformity, but the examiner suspected that the 
veteran would have more pain from the deformity of the wrist, 
as there was normal sensation of the wrist.  The veteran 
stated that he had severe weakness of that hand and that he 
can lift a cup of coffee sometimes, but that he cannot lift a 
gallon of milk with that hand.  He was able to brush his 
teeth with that hand and he had switched to eating with his 
left hand since he cannot turn his hand appropriately to feed 
himself.  The veteran also stated that he had difficulty 
using the rest room, wiping with his hand, secondary to the 
fact he had lost motion.  Reportedly his left shoulder 
"pops" every once in a while and causes aching.  Other than 
that, it was reported that the veteran was doing all right 
with his left shoulder.  He took acetaminophen and enteric 
coated aspirin for pain.  He was retired and on disability 
for heart and multiple conditions, but he used to work in a 
foundry at Chrysler and did some insurance work, but he was 
not currently working.  He is in a wheelchair most of the 
time and can use a cane to walk 10-15 feet when necessary.  
He reported having a diagnosis of rheumatoid arthritis, 
although the examiner did not see it documented anywhere but 
the veteran said he was told that by someone.  

On physical examination, there was no pain or tenderness in 
the upper extremity at the elbow.  Full range of motion of 
the elbow was displayed from 0-135 degrees.  The veteran has 
wrist motion of dorsiflexion of 0 degrees, volar flexion of 
20 degrees, ulnar deviation of 0 degrees, and radial 
deviation of 5 degrees.  He has pronation of 10 degrees, 
supination of 40 degrees.  He does have a large mass on the 
ulnar dorsal surface of the hand that is not connected to the 
bone and that is friable and freely movable.  It is not 
tender.  He does not have any point specific tenderness 
around his wrist at all.  He does have a severe amount of 
crepitance with wrist motion.  He does have weakness of grip 
on manual testing.  The grip meter shows that he has 60 
degrees of strength on the left wrist and 15-20 degrees of 
strength on the right wrist.  He does have some bogginess 
over his right wrist.  The left wrist appears somewhat normal 
with dorsiflexion of 40 degrees, volar flexion of 50 degrees, 
pronation of 60 degrees, supination of 70 degrees and radial 
and ulnar deviation of 10 degrees each.  He is not-tender 
over his left wrist.  His radial artery was good.  He does 
have a prominent ulnar head and a "subluxing" ulnar head on 
the right side with a positive piano key test.  Left shoulder 
examination showed that his range of motion is forward 
elevation to 140 degrees, external rotation of 45 degrees, 
negative Hawkins test, and negative impingement sign.  He 
does have point tenderness over the AC joint.  He does have a 
minimal amount of crepitance with forward elevation and a 
kind of popping over the AC joint with forward elevation.  
Internal rotation is about to T-8.  His supraspinatus, 
infraspinatus, and subscapular are all tested manually and 
appear to be effective without pain at 5/5 muscle strength.  

Old x-rays of the right hand from 1996 were reviewed which 
showed an erosive type arthritis which could be caused from 
rheumatoid arthritis, syrinx, or any type of neurological 
problem involving the right upper extremity.  It was again 
noted that reportedly someone told the veteran that he has 
rheumatoid arthritis.  He does have a rheumatoid nodule and 
that accounts for the mass over his hand and he does have a 
small rheumatoid nodule over his right elbow.  He does have a 
dislocated distal radial ulnar joint and this would explain 
why he has minimal pain secondary to rheumatoid arthritis and 
complete destruction of his wrist joint.  He has complete 
loss of function of the right wrist and has loss of grip 
strength.  He does not appear to have any metacarpal 
phalangeal joint destruction at this time, but on x-rays, 
there are some lucencies around the MCP joint.  Regarding his 
left shoulder, we do not have x-rays and we have ordered 
those today.  Somewhere in his chart, on review, he does have 
a left AC joint separation.  

The examiner commented that the veteran does have functional 
motion of his shoulder and thought that he had lost some 
extension secondary to his physical overall de-conditioning 
and being in a wheelchair.  He does have an ache in this 
shoulder which can cause an occasional flare-up and pain, but 
overall, that is not his major disability, which is more 
likely his right hand.  The examiner thought it more likely 
than not, even though he does have rheumatoid arthritis which 
has exacerbated the bony destruction of his hand, it is more 
likely than not that he sustained a right wrist injury which 
although the extent of which cannot be certain, it has 
somehow contributed to the overall worse function of his 
right wrist compared to his left wrist as rheumatoid 
arthritis is usually a bilateral erosive condition and this 
is only unilateral.  This would also lead to a conclusion 
that we probably have to rule out any neurological 
dysfunction to that upper extremity and that he should see a 
neurologic consult if further information is necessary.  

Three views of the right wrist in February 1999 completed 
with comparison with three views from December 1996 resulted 
in a report of severe deformity of the radial carpal joint 
and loss of normal alignment again being noted, which was 
unchanged in appearance from the exam dated in December 1996.  
Degenerative changes were again seen in the small joints of 
the hand, which also were unchanged in appearance.  No acute 
fracture or dislocation was noted.  The soft tissues were 
unremarkable.  The impression was: Severe deformity and loss 
of normal alignment at the proximal wrist, and degenerative 
changes of the small joints of the hand, no significant 
change from December 1996.  

Radiographs of the left shoulder were made in February 1999.  
It was noted that a complete shoulder series was unable to be 
obtained due to the veteran's size.  However, AP, oblique, 
and tripod views of the shoulder were presented for 
interpretation.  It was reported that there was no evidence 
of dislocation.  The distal clavicle had an irregular lucent 
appearance, with a fracture line through the superior margin, 
but not extending across the clavicle.  There were no other 
fractures identified.  There was a rounded soft tissue 
density in the region of the axilla.  The impression was: 
Distal left clavicular abnormality that may represent 
pathologic fracture through bone destroying lesion, or a 
chronic process.  Recommend clinical correlation, comparison 
with old films, or additional imaging.  Axillary soft tissue 
mass, possibly representing lymphadenopathy was noted for 
which clinical correlation was recommended.  

On VA examination in March 2002 the veteran reported having 
experienced problems with his right wrist since 1957.  He 
stated that X-rays were obtained at the time of the initial 
injury which revealed what was diagnosed as a wrist sprain.  
The veteran subsequently underwent surgery on his right hand 
in 1985, secondary to a motor vehicle accident, at which time 
he sustained tendon injuries to his right thumb.  With 
respect to his left shoulder, the veteran reported that he 
fell in the Mess Hall while carrying a large bowl of Jell-O 
in 1956, and sustained a shoulder dislocation.  He was 20 
years of age at the time.  He had had no further dislocations 
of the shoulder, until he sustained a myocardial infarction 
in 1995.  

On examination, the veteran complained of right wrist pain 
and left shoulder pain, which occurred on a daily basis.  He 
was currently taking Tylenol for the pain.  On  physical 
examination, the veteran was described as an  obese 
individual who appeared older than his stated age.  He used a 
wheelchair secondary to his heart condition.  Examination of 
the right wrist demonstrated a very prominent right distal 
ulna.  He also had a large mobile mass overlying the 
dorsomedial aspect of his fifth metacarpal.  This was 
approximately 3.0 x 5.0 cm.  Reportedly, the veteran had been 
told in the past that this was a ganglion.  With respect to 
range of motion, he had 30 degrees of volar flexion at the 
wrist and 10 degrees of dorsiflexion.  He had no ulnar 
deviation and only 5 degrees of radial deviation.  
Examination of his motor functioning demonstrated very weak 
interossei muscles on the right, compared to the left.  He 
was otherwise neurovascularly intact.  The shuck test of his 
distal radioulnar joint appeared to be stable; however, the 
ulna was displaced severely in a dorsal direction.  
Examination of the left shoulder demonstrates active forward 
flexion to 110 degrees.  He had passive forward flexion to 
150 degrees.  He displayed a painful arc.  He had 
approximately 85 degrees of external rotation with the arm 
held in 90 degrees of abduction and 75 degrees of internal 
rotation.  He had pain over the scapular spine, as well as 
over the acromioclavicular joint.  He had a negative 
impingement sign; however, he did have a positive cross-over 
test.  

Review of the Radiology Department report of a right hand x-
ray, made in May 2001, demonstrated what had been a 
readjusted marked deformity of the wrist, with soft tissue 
swelling along the lateral margin of the fifth metacarpal.  
The veteran's previous shoulder films from 1999 demonstrated 
distal left clavicular abnormality.  Wrist films in 1999 
revealed a severe deformity with loss of normal alignment at 
the proximal wrist, as well as degenerative changes of the 
small joints of the hand.  

The assessment was:  Degenerative arthritis of the right 
wrist, as well as apparent acromioclavicular arthritis of the 
left shoulder.  The examiner reported that the veteran had a 
significant deformity of his right wrist, which most likely 
represented a disruption of the distal radioulnar joint at 
the time of his initial injury, as he states that the 
prominent distal ulna had been there since his injury.  
Examination of his left shoulder was consistent with 
degenerative arthritis of the acromioclavicular joint.  The 
examiner planned repeat radiographs of the left shoulder, as 
well as the right wrist; as it has been three years since 
they were last X-rayed.  X-rays of the right wrist in March 
2002 were interpreted as demonstrating no change with severe 
post-traumatic deformity of the right wrist, with irregular 
distal radius, narrowing of the radiocarpal joint space, 
relative anterior position of the carpals on the distal 
radius, and no evidence of recently acquired abnormalities.  
The impression was: Marked post-traumatic change in the right 
wrist with no variation in appearance since 1999.  

X-rays of the left shoulder in March 2002 were compared with 
those from February 1999.  It was reported that there was 
somewhat greater heterotopic calcific response about the 
irregular site of previous left clavicular injury than on the 
last previous  study.  There was minimal degenerative change 
with slight subarticular cystic resorption in the left 
humeral head.  No other change was noted.  The impression 
was: Post-traumatic change in the distal left clavicle and 
degenerative change in the humeral head with no obvious acute 
pathology in the left shoulder. 

In August 2002 the veteran testified before the undersigned 
during a video conference hearing that his right wrist was 
worse than it had been previously because he used to be able 
to bend it a little bit, but he could no longer do this; and 
that every once in a while his shoulder came out of joint.  
In this regard, during the hearing the veteran was able to 
raise his arm and point to the ceiling with his hand.  The 
veteran reported that this hurt.  When he was questioned as 
to whether the shoulder hurt all the time, he responded that 
it hurt only when he did real bad lifting, something heavy.  
The veteran also testified that compared to two to three 
years earlier his shoulder was a little better than it had 
been, but that he was still unable to pick up anything really 
heavy with it; that he works out, but cannot pull springs or 
anything anymore because he cannot get either of his arms all 
the way back to where he should be able to get them.  The 
veteran also testified that he had been suffering from the 
residuals of a stroke as well as arthritis and gout.  The 
veteran agreed with the suggestion that because his problems 
affected both shoulders this was an indication that the gout 
or generalized arthritis was a factor. The veteran further 
noted that his shoulder had popped out when he had his heart 
attack, was put back in place, and had been better since 
then.  


Analysis

The veteran's service-connected residuals of a right wrist 
sprain with degenerative changes had been evaluated as 10 
percent disabling under Diagnostic Codes (DCs) 5003-5215 
prior to February 20, 1999.  Diagnostic Code (DC) 5003 
provides that degenerative arthritis established by x-ray 
findings may be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  In the veteran's case, his disability 
has been evaluated under DC 5215, which evaluates limitation 
of motion of the wrist.  DC 5215 assigns a 10 percent rating 
upon a showing of dorsiflexion of the wrist limited to less 
than 15 degrees, or palmar flexion limited in line with the 
forearm.  A disability evaluation of 10 percent is the only, 
and therefore the highest, rating available under this DC 
provision.  The VA examinations prior to February 20, 1999, 
showed the presence of significant range of motion ability.  
Consequently, no more than a 10 percent disability evaluation 
was warranted under any applicable DC prior to February 20, 
1999.  

On the examination of February 20, 1999, the limitation of 
motion was such that the RO evaluated the disability as for 
ankylosis of the joint even though based on the clinical 
definition of ankylosis, ankylosis was not present then or 
subsequently.  The DC employed in this case rates on the 
basis of limitation of motion therefore a separate rating of 
10 percent for degenerative changes is not for application 
here.  DC 5003-5215.  A rating of anywhere from 30 percent to 
50 percent, may be assigned for a major extremity wrist 
disability under DC 5214 if ankylosis is present, and even 
higher if the veteran has loss of use of the hand under DC 
5125.  However, the veteran has motion in his right wrist 
according to the examination findings and therefore the Board 
is not inclined to assign an evaluation under DC 5214 in 
excess of the current 30 percent disability rating.  It is 
the judgment of the Board that the RO has considered all 
elements of the veteran's right wrist disability in assigning 
the current 30 percent disability evaluation and that this 
adequately compensates the veteran for all the right wrist 
disability he experiences.  Assignment of a higher disability 
evaluation is not warranted.  

In sum, a 10 percent evaluation is the appropriate rating for 
the veteran's service-connected right wrist residuals prior 
to February 20, 1999, and there is no appropriate basis for 
the assignment of a disability evaluation in excess of 30 
percent thereafter based on the applicable rating criteria.  

In reaching this decision the Board has considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain, under which the veteran's 
subjective complaints and behavior are probative as related 
to the objective findings.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202, 204-205 (1995).  It is the 
judgment of the Board that the RO took this into 
consideration in the application of the current 30 percent 
rating for right wrist disability which compensates the 
veteran for the full range of disability he experiences.  

Regarding the veteran's arguments, including hearing 
testimony, that higher disability ratings are warranted, the 
objective medical findings recorded during the official 
examinations are of greater probative value than the 
veteran's unsupported statements advanced on behalf of his 
claim.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992) 
(a layperson is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education, training, or experience).  

Hence, the Board concludes that the veteran has not submitted 
any competent medical evidence demonstrating such disabling 
pain that is productive of functional impairment of the right 
wrist as to warrant consideration of an increased evaluation 
under the criteria of 38 C.F.R. §§ 4.40, 4.45 beyond those 
previously assigned by the RO.  

Entitlement to an increased disability evaluation for 
residuals of a dislocated left acromioclavicular joint, 
currently rated at 10 percent disabling.

The veteran's service-connected residuals of a dislocated 
left acromioclavicular joint have been evaluated consistently 
as 10 percent disabling under DC 5203.  This Code provision 
reflects that a 10 percent disability evaluation is warranted 
when there is evidence of a malunion of the clavicle or 
scapula.  A 20 percent evaluation is only available upon a 
finding of either the dislocation of the clavicle or scapula, 
or the nonunion of either with loose movement.  A review of 
the medical evidence discussed above reveals that the 
veteran's left shoulder disorder, described as only minimally 
disabling in 1990 and more recently described as exhibiting 
no evidence of unusual orientation most closely approximates 
a "malunion" of the clavicle.  No medical evidence has been 
presented which would indicate that the veteran's disorder is 
more comparable to a dislocated clavicle.  Indeed, one of the 
explicit findings of recent examinations has been that there 
has been no evidence of more recent dislocation.  
Furthermore, the disorder cannot properly be compared for 
rating purposes to a nonunited clavicle, with loose movement, 
as it has been explicitly reported on recent examinations 
that there has been no evidence of acromioclavicular 
separation.  An increased disability evaluation above 10 
percent has therefore not been warranted at any time during 
the rating period.  

The Board acknowledges that the veteran's left shoulder has 
repeatedly been reported to be productive of pain.  However, 
based on the range of motion reported on VA examinations, it 
is concluded that the veteran's left shoulder pain is not 
productive of significant functional impairment to warrant a 
disability evaluation in excess of 10 percent even with 
application of 38 C.F.R. §§ 4.40 and 4.45 (2002).  

Finally, the Board finds that the evidence of record 
regarding all issues does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, there is no indication 
that the veteran's right wrist disorder or left shoulder 
disorder have markedly interfered with his earning capacity, 
employment status, or have necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, No. 95-236, slip op. at 4 
(U.S. Vet.App. July 3, 1996); Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).  

It is clear that the RO has resolved any doubt regarding the 
rating for the right wrist disability in the veteran's favor 
by assigning a 30 percent disability evaluation from February 
20, 1999.  It is further the judgment of the Board that 
otherwise the disability evaluations assigned for the 
applicable time periods are appropriate including with 
consideration of 38 C.F.R. §§ 4.2 and 4.7 (2002).  


ORDER

Entitlement to an increased rating for service-connected 
residuals of a right wrist sprain with degenerative changes 
assigned a 10 percent disability evaluation prior to February 
20, 1999, is denied.  

Entitlement to an increased rating for service-connected 
residuals of a right wrist sprain with degenerative changes 
assigned a 30 percent disability evaluation since February 
20, 1999, is denied.  

Entitlement to an increased disability evaluation for 
residuals of a dislocated left acromioclavicular joint, 
evaluated as 10 percent disabling, is denied.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

